GARRISON, Judge.
Plaintiff, Debra Schenck, filed this action, individually and on behalf of her minor son, Kory Schenck, requesting judicial review of a decision by the Louisiana Department of Health and Human Resources adopting the holding of the Administrative Law Judge that Kory is no longer eligible for outpatient occupational therapy services which he received from January, 1986 until August, 1987 under the Medicaid program. The Administrative Law Judge made the following findings of fact:
1. Kory Schenck is ten years old and lives with his mother in New Orleans.
2. Kory received occupational therapy services at Children’s Hospital for 60 minutes weekly during the period January 1986 through August 15, 1987.
3. Kory has a visual perceptual disorder, and the aim of therapy was to improve handwriting and motor coordination.
4. Kory presently is enrolled in a special education class in the New Orleans Public Schools. He also is scheduled to receive occupational therapy of 30 minutes per week at school, but, in actuality, receives somewhat less individualized attention.
*4845. The request for an extension of the approval for provision of occupational therapy under the Medicaid Program was denied by the Medical Section on October 1, 1987, on the basis that the OED (Office of Eligibility Determinations) does not have a program for long term therapies.
6. Dr. Madey (a physician consultant in the Medical Assistance Program Office) reviewed the request for extension on October 1, 1987. He found that the initial goals of therapy had been achieved and felt that Kory should continue to receive help at home and at school to further his improvement.
The Administrative Law Judge concluded that Kory is no longer eligible for occupational therapy services under the Medicaid program because the program does not include long term therapy or maintenance therapy and that Kory Schenck has already received much more than the usually approved occupational therapy period of six months. On May 17,1989, a trial judge for Orleans Parish Civil District Court affirmed the decision of the Office of the Secretary of the Louisiana Department of Health and Human Resources adopting the recommendation of the Administrative Law Judge that Kory Schenck be found ineligible for further occupational therapy services under the Medicaid program. Plaintiff now appeals that trial court judgment.
On appeal, the appellant claims that her son’s condition has seriously deteriorated since the termination of his Medicaid-sponsored occupational therapy. This fact is not disputed by the appellee. Because of this agreement between the parties as to Kory’s need for further occupational therapy services at this critical stage of his development, the appellant in this case will be allowed to bypass the normal procedure of reapplying with the State for further occupational therapy services for her son and therapy will be immediately reinstated. Discussion of the legal arguments in this appeal is pretermitted at this time.
Thus, the trial court judgment is set aside and judgment is hereby rendered ordering the Office of the Secretary of the Louisiana Department of Health and Human Resources to immediately reinstate occupational therapy services for Kory Schenck subject to the standard review every six months by the Medical Review Team of the Office of Eligibility Determinations.
TRIAL COURT JUDGMENT SET ASIDE; JUDGMENT RENDERED.